Case 6:20-cr-00098-CEM-EJK Document 61 Filed 12/17/20 Page 1 of 2 PageID 275




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

  UNITED STATES OF AMERICA

        v.                                CASE NO. 6:20-CR-98-ORL-41EJK

  JOHN WESLEY MOBLEY JR.

                              NOTICE OF FILING

        The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, files the following documents:

  certified judgment of conviction from 2009, certified judgment and conviction

  from 2016, and transcript from 2016 Mirandized interview of the defendant.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                    By:   s/ Shawn P. Napier
                                          Shawn P. Napier
                                          Assistant United States Attorney
                                          USA No. 132
                                          400 W. Washington St., Ste. 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail:     Shawn.Napier@usdoj.gov
Case 6:20-cr-00098-CEM-EJK Document 61 Filed 12/17/20 Page 2 of 2 PageID 276




  U.S. v. JOHN MOBLEY JR.                      CASE NO. 6:20-CR-98-ORL-41EJK

                          CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Michael Ryan, Counsel for Defendant




                                     s/ Shawn P. Napier
                                     Shawn P. Napier
                                     Assistant United States Attorney
                                     USA No. 132
                                     400 W. Washington St., Ste. 3100
                                     Orlando, Florida 32801
                                     Telephone: (407) 648-7500
                                     Facsimile: (407) 648-7643
                                     E-mail:      Shawn.Napier@usdoj.gov




                                           2
